DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
Applicant’s arguments dated on 7/13/21 is fully considered but they are not persuasive. 
For independent claims 23 and 33, Applicant’s main argument is: “independent claim 23 specifies a method performed by a wireless device operating in a network, where a radio network node provides radio coverage over a cell. The wireless device receives, from that radio network node, a beam configuration, where that beam configuration indicates which beam or beams of the cell the wireless device is allowed to select during either a state change with respect to the cell or initial access to the cell. Thus, the beam configuration transmitted by the radio network node relates to its own cell” (page 7-8) and “Because Shaheen is describing a handover from one node/cell to another, Shaheen does not describe a situation where a radio network node transmits information indicating which of its own beams the wireless device may select” (page 9).
In response, Examiner respectfully disagrees: Claim 23 recites “method performed by a wireless device for handling communication of the wireless device in a wireless communication network, wherein a radio network node in the wireless communication network provides radio coverage over a cell”. The claim language does not limit that the cell to be the cell associated with the radio network node. Examiner interprets the beam configuration message being included in the Ho (handover) 
Therefore, Applicant’s argument is not persuasive, and Examiner maintains the 103 rejection.
	For independent claims 28 and 38, Applicant made the similar argument to claim 23, Examiner’s response is the same as the one to claim 23 above. 
	Applicant’s argument on dependent claims are not persuasive because they all based on arguments based on the corresponding independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen (US 20180220344 A1) in view of Brock (US 20170142637 A1).
	For claim 23, Shaheen discloses a method performed by a wireless device for handling communication of the wireless device in a wireless communication network, wherein a radio network node in the wireless communication network provides radio coverage over a cell (See Title “Method and Apparatus …” in view of FIG. 1, wherein UE 102 is a wireless device and gNB 160 is a radio network node that provides radio coverage over a cell), the method comprising: 
	receiving from the radio network node, when the wireless device is in a first state, a beam configuration indicating which beam or beams of the cell the wireless device is UE reads the random access parameters from system information and uses those for the initial access on the selected beam”; Table 1, item “Alternative 1”, 2nd paragraph of col. 2 (under Sync and random access; [0079] “a handoff command containing a cell ID should enable the UE 102 to identify a single beam and/or multiple beams associated to a target cell” and [0081] -[0085], such as “In alternative 1, the UE 102 receives a handoff command which contains a target cell identity. ... Upon receiving the handoff command, the UE 102 will autonomously find a beam with a correct cell identity, read the corresponding system information matching the beam and cell, and make a random access using contention based random access procedure”; note that the state when UE receives handoff command is the first state); and 
	performing an initial access to the cell or a state transition taking the beam configuration into account (“UE reads the random access parameters from system information and uses those for the initial access on the selected beam”; Table 1, item “Alternative 1”, 2nd paragraph of col. 2 (under Sync and random access); [0081] “In alternative 1, the UE 102 receives a handoff command which contains a target cell identity. This target cell identify may be explicitly signaled, or may be derived from other parameters, such as configuration of mobility reference signals. Upon receiving the handoff command, the UE make a random access using contention based random access procedure” and [0079] “a handoff command containing a cell ID should enable the UE 102 to identify a single beam and/or multiple beams associated to a target cell”).
	Shaheen is silent but Brock, in the same field of endeavor of 5G wireless communication, discloses performing an initial access to the cell or a state transition from the first state to an active state with respect to the cell, taking the beam configuration into account (suggested by [0011] “The message can contain a UE identity and will be acknowledged with an accepted message if the registration is successful”); and receiving from the radio network node a rejection indication rejecting the initial access with additional information on how to access the cell again ([0026] “at the wireless communication unit, requesting registration with the access point, transmitting an identity of the wireless communication unit for reception by the access point, receiving the message rejecting the request for registration, determining if the cell is a presence cell and if so, requesting registration again with a cell having the designated area code only after a pre-set time period has elapsed”). It is obvious to apply the known technique of Brock above to the wireless system disclosed by Shaheen to yield a predictable result of accessing a wireless cell (see MPEP 2143(D)).
Brock regarding wireless system disclosed by Shaheen for the benefited of accessing network ([0032] of Brock).
	For claim 28, it is rejected because it is the corresponding method for transmitting side of claim 23 (which is for receiving side) and have the same subject matter). 
	Claims 33 and 38 are rejected because they are the corresponding wireless device and radio network node claims that perform the methods of claims 23 and 28 and have the same subject matter.
	As to claims 24, 29, 34 and 39, Shaheen in view of Brock discloses claims 23, 28, 33 and 38, Shaheen further discloses wherein the beam configuration comprises a threshold value of strength or quality ([0090]-[0091] “As soon as the UE 102 determines the condition to be fulfilled, it may execute the handoff in accordance with the handoff command. Such a condition could, for example, be that the quality of the mobility RS (MRS) of the target cell or beam becomes X dB stronger than the mobility RS (MRS) of the serving cell”; Note that RS stands for Reference Signal, and the quality of mobility RS has a threshold of X db), a list of not wanted beams (suggested by [0083] “list of allowed beams” because it includes all the beams not in the list of allowed beams), a list of preferred beams (Table 1 “list of provided beam IDs” or [0224] “a list of preferred targets”), a list of allowed beams  ([0083] “list of allowed beams”), or a list of non-allowed beams (suggested by [0081] “list of allowed beams” because it is all the beams that do The list of beams may also be explicitly signaled, or may be derived from other parameters”).
	As to claims 25 and 35, Shaheen in view of Brock discloses claims 23 and 33, Shaheen further discloses wherein performing the initial access to the cell or the state transition comprises selecting or reselecting a beam based on the received beam configuration ([0055] “the UE may perform UE-based handoff using existing cell selection/reselection information and procedures … The UE may use pre-configured rules stored in its memory to make handoff decisions based on various conditions and events as defined in 3GPP (e.g., TS36.331, TS36.304, TS36.113)”, and [0079] “a handoff command containing a cell ID should enable the UE 102 to identify a single beam and/or multiple beams associated to a target cell”, which is one of various conditions).
	As to claims 26, 31, 36 and 41, Shaheen in view of Brock discloses claims 23, 28, 33 and 38, a Shaheen further discloses receiving from the radio network node a rejection indication rejecting the initial access with additional information on how to access the cell again ([0076] “The measurement reporting parameters provided by the network aim to minimize both ping-pong as well as handoff failures”; note that measurement reporting parameters provided by network node after handoff failures/rejection are additional information).
	As to claims 27, 32, 37 and 42, Shaheen in view of Brock discloses claims 23, 28, 33 and 38, Shaheen further discloses wherein the beam configuration is received during rejection of the initial access, or as a response to a random access request ([0096]-[0097] “In some NR deployments and scenarios, the probability of HO failure could increase due to the dependency on the RRC signaling transmissions over the source node at a time when the UE 102 has already moved into the coverage area of the target cell. [0097] Based on these observations, the following may be implemented. The baseline procedure in FIG. 10 may be adopted as the NR handoff procedure. Different alternatives may be studied for the hand-over execution”; suggesting when HO failure occurs, a different HO procedure may be executed, resulting receiving the new beam configuration).
	As to claims 30 and 40, Shaheen in view of Brock discloses claims 28 and 38, Shaheen further discloses rejecting the initial access by the wireless device based on a condition (([0096]-[0097] “In some NR deployments and scenarios, the probability of HO failure could increase due to the dependency on the RRC signaling transmissions over the source node at a time when the UE 102 has already moved into the coverage area of the target cell. [0097] Based on these observations, the following may be implemented. The baseline procedure in FIG. 10 may be adopted as the NR handoff procedure. Different alternatives may be studied for the hand-over execution NR may offer the possibility to associate the HO command (RRCConnectionReconfiguration with mobilityControlInfo) with a condition.”; note that handoff is considered as an initial access; the measurement reporting parameters provided by network node is a condition when handoff failures/rejection occur).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462